FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 14, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                           FOR THE TENTH CIRCUIT


    EDWARD ALLEN BUCK,

               Plaintiff-Appellant,

    v.                                                 No. 09-4050
                                               (D.C. No. 1:07-CV-00172-DB)
    DAVID DRAKE, Esq.; JUSTIN                            (D. Utah)
    HOYAL, Sargent, Detective, Salt Lake
    County Sheriff’s Office; BRIAN
    ADAMSON, Detective, Salt Lake
    County Sheriff’s Office; SHARADEE
    FLEMING, Assistant Counsel, Utah
    State Bar; ROBERT K. HILDER, 3rd
    District Court Salt Lake County;
    TIMOTHY J. FUHRMAN, Special
    Agent in charge, Federal Bureau of
    Investigation, Salt Lake City, Utah;
    BRETT L. TOLMAN, United States
    Attorney; MICHELE M. KELLY,
    Special Assistant, United States
    Attorney; MARK Y. HIRATA,
    Assistant United States Attorney; S.
    NESBITT, Detective; C. LOWE; C.
    BOWN, Salt Lake County Attorney;
    R. HANSEN, Judge, 3rd District
    Court, Salt Lake County,

               Defendants-Appellees.


                            ORDER AND JUDGMENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
                                                                       (continued...)
Before KELLY, BALDOCK, and HOLMES, Circuit Judges.



      Plaintiff appellant Rev. Edward Allan Buck and Suzanne Hanson Hadley

Buck filed a pro se complaint under the authority of 42 U.S.C. § 1986 alleging a

conspiracy among defendants to perpetrate various state and federal crimes

against them. 1 The district court granted Buck’s application to proceed without

prepayment of fees under 28 U.S.C. § 1915. It then proceeded to screen the case

under 28 U.S.C. § 1915(e)(2)(B), which requires that the court dismiss any claims

filed in forma pauperis if they are frivolous, malicious, fail to state a claim upon

which relief can be granted, or seek monetary relief from a defendant who is

immune from such relief. Concluding that Buck’s complaint failed to allege any

constitutional violation, that any tort claims were not cognizable under 42 U.S.C.

§ 1983 or its companion statutes, that many of the defendants were absolutely

immune from Buck’s claims, and that his allegations did not show the existence

of a conspiracy for purposes of 42 U.S.C. §§ 1985, 1986, the district court

dismissed Buck’s complaint as frivolous.


*
 (...continued)
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
      Plaintiff Hadley had been dismissed from the case before the order on
appeal was entered.

                                         -2-
      Our jurisdiction arises under 28 U.S.C. § 1291 Since the district court’s

dismissal turns largely on questions of law, we will review that determination de

novo. See Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006). After

reviewing the memorandum decision and order dismissing the amended

complaint, the record, and the applicable law, we affirm the district court’s order

for substantially the reasons stated by that court.

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      Paul J. Kelly, Jr.
                                                      Circuit Judge




                                          -3-